McMurray, Judge.
Defendant was indicted, tried and convicted for the offense of rape. He was sentenced to a term of five years, three to serve and the balance suspended on condition defendant not violate the laws of Georgia. Motion for new trial was filed and denied, and defendant appeals. Held:
The evidence shows the victim was raped by the use of force and threats of bodily harm. The charge was corroborated by her immediate report to others, report to *823the police and by the doctor who examined her. See Jackson v. State, 230 Ga. 35 (195 SE2d 409); Harper v. State, 201 Ga. 10 (3) (39 SE2d 45). The defense of consent, whether or not established, was a jury question. See Curtis v. State, 236 Ga. 362, 363 (223 SE2d 721). This court is therefore bound by the any evidence rule and under any reasonable view of the evidence it was sufficient to sustain the verdict of guilty. Franklin v. State, 136 Ga. App. 47 (1) (220 SE2d 60); Powell v. State, 235 Ga. 208, 210 (1) (219 SE2d 109); Sheppard v. State, 235 Ga. 89, 90 (1) (218 SE2d 830).
Submitted January 10, 1978
Decided February 15, 1978.
Louise T. Hornsby, for appellant.
Lewis R. Slaton, District Attorney, Joseph J. Drolet, H. Allen Moye, Assistant District Attorneys, for appellee.

Judgment affirmed.


Quillian, P. J., and Webb, J., concur.